Citation Nr: 0935408	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the Veteran filed his initial claim of 
entitlement to service connection for PTSD in June 2004.  The 
Veteran's claim was initially adjudicated by the RO in 
October 2004 and then subsequently readjudicated in June 
2005, November 2005, May 2006, July 2006, and November 2006 
following receipt of new and material evidence within the 
year following each rating decision.  The RO was required to 
consider the new and material evidence in connection with the 
Veteran's initial June 2004 application for service 
connection for PTSD because it is deemed as having been filed 
in connection with that claim.  38 C.F.R. § 3.156(b) (2008); 
see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. 
Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006).  As such, the Board has identified the issue on 
appeal as stated on the title page.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran's 
post-service treatment records reveal that the Veteran has 
only been diagnosed with PTSD, the Board has identified the 
issue on appeal as stated on the title page.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The Veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Dr. P., and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA medical examination regarding his claim of 
entitlement to service connection for PTSD.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, while the Veteran is currently diagnosed with 
PTSD and the diagnosis has been associated with the Veteran's 
reported in-service stressors, there is no competent and 
credible supporting evidence of the Veteran's reported in-
service stressors.  As such, the Board finds it unnecessary 
to afford the Veteran a VA medical examination as even if it 
were afforded, the result would make no difference in the 
Veteran's claim of entitlement to service connection for 
PTSD.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini 
v. Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that his current PTSD is due to exposure 
to combat in service.  The Veteran reports that he observed 
the killing of fellow soldiers as well as the mutilated body 
of a fellow soldier.  The Veteran indicates that as a convoy 
driver he was exposed to enemy fire during each trip he made.  
The Veteran further reports that he was required to shoot and 
kill a 10 year old boy who was stealing off the back of his 
vehicle.

A review of his service personnel records revealed that from 
October 1967 to October 1968 the Veteran served in the 
Republic of Vietnam.  The records reveal that from October 
1967 to November 1967 the Veteran served with the 86th 
Transportation Company, from November 1967 to December 1967 
the Veteran served with the 151st Transportation Company, and 
from December 1967 to October 1968 the Veteran served with 
the 87th Transportation Company.  His primary duty during his 
entire period of service in the Republic of Vietnam was as a 
light vehicle driver (64A10).

The Veteran' service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
condition.  Upon examination at separation from service in 
April 1969, the Veteran was not noted to have any psychiatric 
conditions.

The Veteran's post service treatment records reveal that the 
Veteran first complained of, was diagnosed with, and treated 
for PTSD in June 2004, more than 34 years after separation 
from service.  The Veteran's post service treatment records 
reveal that the Veteran's diagnosis of PTSD has been 
associated with the Veteran's reported exposure to combat in 
service including the Veteran's reported observation of the 
mutilation of a fellow soldier, "Lawson."

The evidence does not show that the Veteran engaged in 
combat.  Although he contends that he participated in convoys 
and that during each convoy he was subjected to enemy fire, 
the Veteran's service personnel records give no evidence of 
participation in combat.  His military occupational specialty 
was as a light vehicle driver.  A review of his report of 
separation, Form DD 214, revealed that he was awarded the 
National Defense Service Medal, Vietnam Service Medial, and 
Vietnam Campaign Medal.  No decorations, medals, badges, or 
commendations confirming the Veteran's participation in 
combat were indicated.

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, as 
indicated above, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

As indicated above, the Veteran has a diagnosis of PTSD 
associated with the Veteran's report of being exposed to 
enemy fire while on convoys and reported observation of the 
killing of fellow soldiers as well as the mutilated body of a 
fellow soldier in the Republic of Vietnam.  However, despite 
this treatment record, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In this case, notwithstanding the 
diagnoses of PTSD, the evidence of record does not provide 
corroboration or verification of the occurrences of the 
Veteran's claimed stressors by official service records or 
other credible supporting evidence.

In regard to the Veteran's reports of seeing the mutilated 
body of his friend "Lawson" after being ambushed while on a 
convoy and the Veteran's reports of witnessing the death of 
fellow soldiers, the Veteran has not indicated whether the 
name "Lawson" is the deceased soldier's first or last name 
or provided any further information that would assist in 
confirmation of these stressor including the date or dates of 
the incidents.  The Board points out that the Veteran has 
been informed on multiple occasions that additional details 
were needed in order to corroborate his alleged in-service 
stressors.  The Veteran was notified in October 2006 that 
more specific information was necessary so that attempts at 
verification of his reported in-service stressors could be 
made.  In addition, the Veteran was notified in April 2007 
that specific information was needed.  The Veteran responded 
in October 2006; however, he did not provide any further 
specific information regarding his reported in-service 
stressors.  The Veteran's failure to provide sufficient 
details from which to verify his alleged stressors are noted 
in the November 2007 statement of the case.  The Board notes 
that the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In November 2007, 
the RO made a formal finding that the information submitted 
by the Veteran was insufficient to forward to the U.S. Army 
and Joint Services Records Research Center (JSRRC) and/or 
National Archives and Records Administration (NARA) for 
meaningful research.  Therefore, the Board finds that the RO 
took all reasonable steps to corroborate the Veteran's 
stressors; however, without more specific information 
attempts at corroboration would be futile.

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The Board acknowledges that the veteran is currently 
diagnosed with PTSD and that the veteran's diagnosis has been 
associated with the veteran's reported in-service stressors.  
However, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed in-service stressors; his 
statements must be corroborated by credible supporting 
evidence.  With no corroborating credible supporting evidence 
that he was exposed to the reported stressors or that the 
stressors actually occurred, the requirements for a grant of 
service connection for PTSD are not met.  38 C.F.R. § 
3.304(f).  Accordingly, service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


